IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                             No. 01-30620
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ULYSSES S. GRANT,

                                          Defendant-Appellant.

                         - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                       USDC No. 94-CR-60055-2
                         - - - - - - - - - -
                          December 12, 2001
Before HIGGINGBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Ulysses

S. Grant, has moved for leave to withdraw and has filed a brief

as required by Anders v. California, 386 U.S. 738 (1967).    Grant

has received a copy of counsel’s motion and brief, but has not

filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous appellate issue.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.    See 5TH

CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.